Case 1:18-cv-00224-CFC-CJB Document 275 Filed 06/10/20 Page 1 of 7 PageID #: 21458




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   VIIV HEALTHCARE COMPANY,             )
   SHIONOGI & CO., LTD. and VIIV        )
   HEALTHCARE UK (NO. 3)                )
   LIMITED,                             )
                                        )         C.A. No. 18-224 (CFC) (CJB)
                         Plaintiffs,    )
                                        )
                   v.                   )
                                        )
   GILEAD SCIENCES, INC.,               )
                                        )
                         Defendant.     )


    MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF FOR BAYER
      AG SUPPORTING DEFENDANT’S MOTION FOR SUMMARY
                          JUDGMENT


                                            Andrew C. Mayo (#5207)
                                            ASHBY & GEDDES
                                            500 Delaware Avenue, 8th Floor
                                            P.O. Box 1150
                                            Wilmington, DE 19899
  Of Counsel:                               (302) 654-188
                                            amayo@ashbygeddes.com
  Paul J. Skiermont
  Sarah E. Spires                           Attorneys for Amicus Curiae,
  SKIERMONT DERBY LLP                       Bayer AG
  1601 Elm Street, Suite 4400
  Dallas, TX 75201
  (214) 978-6600

  Dated: June 10, 2020




  {01574163;v1 }
Case 1:18-cv-00224-CFC-CJB Document 275 Filed 06/10/20 Page 2 of 7 PageID #: 21459




           Bayer AG (“Bayer”) hereby seeks leave to file an amicus curiae brief in the

  above-captioned litigation in support of Defendant’s Motion for Summary

  Judgment of non-infringement based on the specific exclusion doctrine. Should this

  request for leave be granted, Bayer further respectfully requests that the Court enter

  into the record as Bayer’s Amicus Curiae Brief, the proposed Brief attached hereto

  as Exhibit 1 (the “Bayer Brief”). On Friday, May 29, 2020, Bayer’s counsel sought

  the consent of the parties for filing the Bayer Brief. Defendant’s counsel consented

  and Plaintiffs’ counsel did not consent.

  I.       LEGAL STANDARD
           Although there is no rule governing the appearance of an amicus curiae in

  district courts, it is well-established that district courts have the inherent authority

  to permit amicus curiae to assist such courts where amici have a substantial interest

  in bringing useful information to the court’s attention, and where a third party has a

  unique perspective or information that can contribute to the court’s understanding

  of the matter in question. See, e.g., Alliance of Auto. Mfrs. V. Gwadowsky, 297 F.

  Supp. 2d 305, 206 (D. Me. 2003); Ellsworth Assocs., Inc. v. United States, 917 F.

  Supp. 841, 846 (D.D.C.); United States v. Apple, No. 12 Civ. 2826, 2012 WL

  3195653, *2 (S.D.N.Y. Aug. 6, 2012); Merritt v. McKenney, 2013 WL 4552672, *3

  (N.D. Cal. Aug. 27, 2013) (noting “[t]here are no strict prerequisites that must be

  established prior to qualifying for amicus status; an individual seeking to appear as

  {01574163;v1 }
                                              1
Case 1:18-cv-00224-CFC-CJB Document 275 Filed 06/10/20 Page 3 of 7 PageID #: 21460




  amicus must merely make a showing that his participation is useful or otherwise

  desirable to the court”).

           Judges in this District have also allowed amici to file briefs and present

  information relevant to the underlying proceeding. See, e.g., United States v.

  Gordon, 334 F. Supp. 2d 581, 582-586 (D. Del. 2004); In re Cont’l Airlines, Inc.,

  148 B.R. 207, 208 (D. Del. 1992). It is advisable to permit such a brief where it can

  contribute to the court’s understanding of certain factual and legal issues in a case.

  Harris v. Pernsley, 820 F.2d 592, 603 (3rd Cir. 1987) (“permitting persons to appear

  in court, [as] friends of the court…may be advisable where third parties can

  contribute to the court’s understanding of the consequence of” the action). The role

  of amici is to assist the court “in cases of general public interest by making

  suggestions to the court, by providing supplementary assistance to existing counsel,

  and by [e]nsuring a complete and plenary presentation of difficult issues so the

  court may reach a proper conclusion.” Newark Branch, N.A.A.C.P. v. Town of

  Harrison, N.J., 940 F.2d 792, 808 (3rd Cir. 1991).

           Under Fed. R. App. P. 29, when a party does not consent, Rule 29(b)

  provides that the motion for leave to file must be accompanied by the proposed

  brief and must state: (1) the movant’s interest; and (2) the reason why an amicus

  brief is desirable and why the matters asserted are relevant to the disposition of the

  case. See Neonatology Assocs., P.A. v. Comm’r, 293 F.3d 128, 131 (3d Cir. 2002,

  {01574163;v1 }
                                               2
Case 1:18-cv-00224-CFC-CJB Document 275 Filed 06/10/20 Page 4 of 7 PageID #: 21461




  Alito, J.); see also id. at 133 (permitting amicus brief satisfying this test “because it

  alerts the merits panel to possible implications” of the case). Finally, there is no

  requirement in this Circuit that an amicus curiae’s submission must be impartial to

  the outcome, or refrain from advocating a point of view that a cause may be won

  by one party or another—while that “was once accurate”—it “became outdated

  long ago.” Id. at 131-133 (citing Samuel Krislov, The Amicus Curiae Brief: From

  Friendship to Advocacy, 72 Yale L.J. 694, 703 (1962)).

           As further set forth in the following section, the above authority supports the

  Court’s exercise of its discretion to accept the proposed Bayer Brief.

  II.      BAYER’S SPECIALIZED INTERESTS AND EXPERTISE
           DEVELOPING NEW PHARMACEUTICAL COMPOUNDS IS
           RELEVANT AND WILL ASSIST THE COURT

           Bayer has a significant interest in the outcome of Defendant’s pending

  motion for summary judgment, and the proposed Bayer Brief would contribute to

  the Court’s understanding and resolution of the pending motion. The proposed

  Bayer Brief is succinct and focused—its word count is less than half the word

  count limit of Defendant’s brief in support of its motion for summary judgment

  (consistent with appellate practice for amici). The parties will suffer no prejudice

  from this motion for leave. As noted above, although Defendant consented to

  Bayer’s filing and Plaintiffs did not, the present Motion attaching the Bayer Brief

  has been filed after the parties’ principal briefs were submitted but before the

  {01574163;v1 }
                                              3
Case 1:18-cv-00224-CFC-CJB Document 275 Filed 06/10/20 Page 5 of 7 PageID #: 21462




  briefing and argument on Defendant’s motion has closed—and thus the parties will

  have an opportunity to address the proposed Bayer Brief if and when this Court

  deems it appropriate.

           Bayer is a global life science enterprise researching improvements in human,

  animal, and plant health in three divisions—Pharmaceuticals, Crop Science, and

  Consumer Health. Innovation is a cornerstone of Bayer, and the company proudly

  lives an innovation culture across national borders and areas of research. In 2019

  alone, Bayer had more than 16,000 employees devoted to research and

  development and it invested nearly $6 billion in research and development. For

  more than 150-years, Bayer and its scientists have invented products that improve

  the daily lives of millions of people. Bayer scientist Felix Hoffmann first

  synthesized acetylsalicylic acid in 1897 to treat his father’s arthritis pain. Bayer

  marketed that medicine under the trade name of aspirin and earned a U.S. patent

  for its invention. Bayer also pioneered Prontosil, the first widely used antibiotic

  and subject of the 1939 Nobel Prize in Medicine—as well as ciprofloxacin, which

  also earned a U.S. patent and became one of the most widely prescribed

  antibacterial antibiotics. Bayer’s innovations developing new drug compounds

  continue to this day.

           As such, Bayer is particularly well-suited to assist the Court in resolving

  Defendant’s motion for summary judgment directed to Plaintiffs’ DOE theory of

  {01574163;v1 }
                                               4
Case 1:18-cv-00224-CFC-CJB Document 275 Filed 06/10/20 Page 6 of 7 PageID #: 21463




  infringement. The proposed Bayer Brief contains argument as to the scope of DOE

  infringement of new chemical compounds in view of the specific exclusion

  doctrine. It also provides the Court with information about the nature of new

  chemical compound development, and how pharmaceutical innovators like Bayer

  rely on the specific exclusion doctrine.

           Bayer is also moving to appear as amicus curiae here because its own

  substantial interests in pharmaceutical innovation would be undermined if

  Plaintiffs’ unprecedented theory of DOE infringement is permitted to proceed to

  trial—where the only asserted claim consists of the specific structure for one new

  chemical compound and its stereoisomers, and the accused product is a different

  compound with a different structure than specifically claimed.

           Bayer is represented in almost every country around the globe. In each of

  those countries, it relies on local patent laws to safeguard its scientific innovations.

  The proposed Bayer Brief shows how pharmaceutical innovators like Bayer rely on

  the public notice function of U.S. patent laws to determine where they have the

  freedom to develop new drug products and to protect it from unfounded claims that

  its innovative drug compounds infringe patents covering different chemical

  compounds.

           As recounted in the proposed Bayer Brief, Bayer’s experience in

  pharmaceutical innovation, and its strong interest in the fair, efficient, and

  {01574163;v1 }
                                             5
Case 1:18-cv-00224-CFC-CJB Document 275 Filed 06/10/20 Page 7 of 7 PageID #: 21464




  predictable administration of U.S. patent laws to facilitate such innovation, makes

  it well-suited to offer the Court a pharmaceutical innovator’s perspective from a

  non-party that is not here seeking, nor exposed to, substantial infringement

  damages—concerning the importance of the specific exclusion doctrine to the

  development of innovative new drug compounds.

                                      CONCLUSION

           For the reasons detailed above, Bayer respectfully seeks permission to file

  the brief that accompanies his motion and requests this motion be granted.


                                                  ASHBY & GEDDES

                                                  /s/ Andrew C. Mayo
                                                  ____________________________
                                                  Andrew C. Mayo (#5207)
  Of Counsel:                                     500 Delaware Avenue, 8th Floor
                                                  P.O. Box 1150
  Paul J. Skiermont                               Wilmington, DE 19899
  Sarah E. Spires                                 (302) 654-188
  SKIERMONT DERBY LLP                             amayo@ashbygeddes.com
  1601 Elm Street, Suite 4400
  Dallas, TX 75201                                Attorneys for Amicus Curiae,
  (214) 978-6600                                  Bayer AG

  Dated: June 10, 2020




  {01574163;v1 }
                                              6
